McCay, Judge.
1. In a case of this kind the feelings of the prisoner towards the owner of the property, and especially anything like threats that such owner would suffer a wrong, are certainly not only not irrelevant to the issue, but material evidence. If a crime is committed in secret, in any community, the mind of every man reverts to the enemies of the injured person; and though such enmity is no evidence of crime, yet it may form one of the circumstances to be taken into account. *403And in this view of the matter, it is not very material who is to blame for the anger. It may strengthen the presumption if the prisoner was in the wrong; but even if he have just cause for anger or dislike, then that is a circumstance worthy of consideration, especially in a case like the present.
2. The charge given by the judge on the subject of the nature of the corroboration, that it must consist of some circumstance going to connect the prisoner with the crime committed, comes fully up to the rule laid down by the majority of this court in the case of Childers vs. The State, 52 Georgia, 106, and is, indeed, more precisely in accord with it than is the request that he refused. A very just criticism might be made of the language used in the refused request. The words “in that part of the story which fixes the crime on the prisoner,” might lead the jury to suppose that the proof of the other witnesses must be of some special fact testified to by the prisoner. But the true rule is, that the circumstances of corroboration must be such as themselves tend to fix the crime on the prisoner, though the accomplice may not have mentioned the fact at all. The charge given was as much on this subject as the prisoner was entitled to. The judge was not required to repeat it. If he distinctly and clearly gave the law upon the point, his duty was discharged. The repetition of it, in another shape, is only a waste of time and a confusion, instead of making the matter clearer. When is the judge to stop? Is he to repeat, over and over again, the same principle, in every shape in which ingenuity can throw the idea? We think not. The intent of the statute is to secure a substantial communication by the judge to the jury of such rules of law pertinent to the cause as the counsel of the accused may desire, and when that is done, not only is the law obeyed, but more, is. a wrong both to the state and the accused.
3. Nor is there error in the other charges. We doubt if there is ever a case where one has a right to demand that the judge shall tell a jury that a certain thing, if proven, is a circumstance from which the jury should distrust a wit*404ness. The judge put it more correctly when he said it was a matter the jury might consider in weighing the testimony. What weight it ought to have, was for the jury to determine. A judge should be very cautious in giving a jury rules by which to weigh evidence. At best, they are rarely anything but general rules, subject to exceptions, and not to be applied with rigor; and we think the judge displayed a full appreciation of the circumstances of this case when he refused to point out circumstance after circumstance, as requested, and say, this is ground for distrust that ought to be considered against his credibility, etc. They were all circumstances which the jury might consider in coming to their conclusion, and that was all. It was not a right in the prisoner to demand that the judge should heap up the circumstances, one after the other, and tell the jury that these circumstances were to be considered by them as tending to distrust and discredit the witness. The circumstances were before the jury; they were there to be considered by them, and whether they should, from these circumstances, distrust his story, it was for them to say, and not for the judge to direct.
4. Nor was there error in the refusal to charge, under the circumstances, as requested, in reference to what the jury should do if they thought the circumstance mentioned by the accomplice, as to himself and the accused standing in the road, was fixed up to corroborate Haisten. In the first place, we do not see any ground for such a charge. Why should the jury think this. Is there anything to indicate it? And suppose the jury did think this particular fact was fixed up, but that the balance of his story was true? Had this fact not been stated would not Haisten’s testimony confirm and corroborate the statement of the witness? If the' witness had only stated that he and the Ham macks had set fire to the houses, would not Haisten’s story, that he saw the Ham macks, as he says he saw them, be a circumstance of corroboration, tending to fix the crime on the accused, even though Thomas had not put the parties at the particular spot at the time? The rule, as laid down in Childer’s case, is that the corrobo*405rating circumstances must be such as tend to fix the crime on the accused. And this they may do, though they be facts not testified to at all by the accomplice. Suppose a burglary, and an accomplice charges the crime on A, and some of the goods stolen are found on A, would not this corroborate the accomplice.
5. We think the evidence in these cases fully justifies the verdict. It is only a charitable man who would hesitate much to convict on Haisten’s testimony, with the additional fact of ill-feeling by.these persons against Mrs. Thomas. If Haisten was not mistaken, the presence of these men at that point, at that time of night, and their leaving as they did, is almost inexplicable, except upon the hypothesis of their guilt, and if to this be added the positive testimony of the accomplice — bad as he is — we can see very well how a jury of honest men might- fairly conclude the defendants to be guilty.
Judgment affirmed.